AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                        Eastern District of Pennsylvania

              UNITED STATES OF AMERICA                                                              JUDGMENT IN A CRIMINAL CASE
                                  v.
                       GARRET VENSLAND                                                              Case Number: DPAE2: 17CR00469-001

                                                                                                    USM Number: 76133-066

                                                      l.l't\'"'•·•• ,;~ .
                                                                                     )               Rossman Thompson, Esq .
                                                      rv•u c:, i .·:.;:,".;~   1; ~""1(             Defendant's Attorney
THE DEFENDANT:                                          -      -            ..... . .
                                                                               '~     ~ ;,,~ ·1',



~ pleaded guilty to count(s)           1,2, and 3
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                         Offense Ended       Count
18:2423(b),(e)                    TRAVEL FOR PURPOSE OF ENGAGING IN ILLICIT                                                  7/10/2017             1
                                  SEXUAL CONDUCT WITH MINOR

18:2252(a)(2)                     DISTRIBUTION OF CHILD PORNOGRAPHY                                                          7/6/2017               2

       The defendant is sentenced as provided in pages 2 through                    _ _ 8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                               D are dismissed on the motion of the United States.
               - - - - - - - - - - - - Dis
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenciant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                           12/18/2019
                                                                                    Date oflmposition of Judgment




                                                                                                    Petrese B. Tucker, U.S. District Court Judge, EDPA
                                                                                    Name and Title of Judge




                                                                                    Date
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet IA
                                                                          Judgment-Page   2     of    8
DEFENDANT: GARRET VENSLAND
CASE NUMBER: DPAE2:17CR00469-001

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                    Offense Ended           Count
18:2252(a)(4)(B)                  POSSESSION OF CHILD PORNOGRAPHY      7/10/2017                3
AO 2458 (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                  Judgment- Page   -~
                                                                                                                    3-   of    8
 DEFENDANT: GARRET VENSLAND
 CASE NUMBER: DPAE2:17CR00469-001

                                                           IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  84 month with credit for time served




      ~ The court makes the following recommendations to the Bureau of Prisons:
            Defendant shall be provided with mental health treatment while in custody




      ~ The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                   D a.m.     D p.m.       on

           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                         By   -------==:-,==-=-c-=-c==-=,=,-==~---=-==---,-------
                                                                                             oEPUTY UNITED STATES MARSHAL
                                                                                                                                  --
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page     4      of   - -~8__
DEFENDANT: GARRET VENSLAND
CASE NUMBER: DPAE2:17CR00469-001
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Lifetime Supervised Release




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     ill You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     ill You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                                     5
                                                                                               Judgment-Page - -~ - - 0 f _ _ _ _ __     a
DEFENDANT: GARRET VENSLAND
CASE NUMBER: DPAE2:17CR00469-001

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date - - - -- -- - - -- -
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 38    Supervised Release
                                                                                              Judgment Page   - ~6-   of   8
DEFENDANT: GARRET VENSLAND
CASE NUMBER: DPAE2:17CR00469-001

                                      ADDITIONAL SUPERVISED RELEASE TERMS
 Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the
 defendant, Garrett Vensland, is hereby committed to the custody of the Bureau of Prisons to be
 imprisoned for 84 months as to Counts 1 through 3, such terms to be served concurrently, for a
 total term of 84 months with credit for time served .

  Upon release from imprisonment, the defendant shall be placed on supervised release for a lifetime as to each of Counts 1
  through 3, such terms to run concurrently. Within 72 hours of release from the custody of the Bureau of Prisons, the
  defendant shall report in person to the probation office in the district to which the defendant is
  released.

  While on supervised release, the defendant shall not commit another federal, state, or local
  crime, shall be prohibited from possessing a firearm or other dangerous device, shall not possess
  an illegal controlled substance and shall comply with the other standard conditions that have
  been adopted by this Court. The defendant shall cooperate in the collection of D A as directed
  by the probation officer. The defendant must submit to one drug test within 15 days of
  commencement of supervised release and at least two tests thereafter as determined by the
  probation officer.

   In addition, the defendant shall comply with the following special conditions:
   The defendant shall participate in a mental health program for evaluation and/or
 · treatment and abide by the rules of any such program until satisfactorily discharged.

  The defendant shall participate in a sex offender program for evaluation and treatment
  and abide by the rules of any such program until satisfactorily discharged. While in the
  treatment program, the defendant shall submit to risk assessment, psychological testing,
  and physiological testing, which may include, but is not limited to, polygraph or other
  specific tests to monitor compliance with supervised release and treatment conditions.
  The defendant shall report to the U.S. Probation Office any regular contact with children
  of either sex under the age of 18. The defendant shall not obtain employment or perform
  volunteer work which includes regular contact with children under the age of 18.
  The defendant shall comply with the requirements of the Sex Offender Registration and
  Notification Act (42 U.S.C. § 16901 , et seq.) as directed by the probation officer, the
  Bureau of Prisons, or any state sex offender registration agency in which he resides,
  works, is a student, or was convicted of a qualifying offense.

  The defendant shall submit to an initial inspection by the U.S. Probation Office and to
  any examinations during supervision of the defendant's computer and any devices,
  programs, or application. The defendant shall allow the installation of any hardware or
  software systems which monitor or filter computer use. The defendant shall abide by the
  standard conditions of computer monitoring and filtering that will be approved by this
  Court. The defendant is to pay the cost of the computer monitoring not to exceed the
  monthly contractual rate, in accordance with the probation officer's discretion.

  The Court finds that the defendant does not have the ability to pay a fine. The Court will waive
  the fine in this case.

  It is further ordered that the defendant shall pay to the United States a total special assessment of
  $300, which shall be due immediately.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 Criminal Monetary Penalties
                                                                                                        Judgment- Page       7    of        8
 DEFENDANT: GARRET VENSLAND
 CASE NUMBER: DPAE2:17CR00469-001
                                               CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment            Restitution               Fine                     AV AA Assessment*           JVTA Assessment**
 TOTALS            $ 300.00                 $ 54,000.00             $ 0.00                   $                           $



 D The determination ofrestitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified otherwise in
       the priori!)'. order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                 Total Loss***                 Restitution Ordered         Priority or Percentage




TOTALS
                                         - - - - - - - -0.00
                                     $
                                                                                   - - - - - - - 0.00
                                                         --                    $
                                                                                                 --

D      Restitution amount ordered pursuant to plea agreement $
                                                                        ----------
□      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

liZl   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       liZl the interest requirement is waived for the         D fine    liZl restitution.
       D the interest requirement for the         D     fine    D restitution is modified as follows:

* Amy, Vickyyand Andy Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for ictims of Trafficking Act of2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)      Judgment in a Criminal Case
                          Sheet 6 Schedule of Payments
                                                                                                               Judgment   Page   8    of        8
 DEFENDANT: GARRET VENSLAND
 CASE NUMBER: DPAE2:17CR00469-001

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A       It] Lump sum payment of$            300.00                due immediately, balance due

                       not later than                                  , or
                  □                                                     E, or     liZI   F below; or
                       in accordance with □ C,           □ D,      □
                  □
                                                                                □ c,          □ D,or     D F below); or
 B       □ Payment to begin immediately (may be combined with
 C       D Payment in equal            _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ over a period of
                               (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D       D Payment in equal             _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                                (e.g., months or years), to commence _ _ __ _ (e.g. , 30 or 60 days) after release from imprisonment to a
                  term of supervision; or

 E       □        Payment during the term of supervised release will commence within _ _ _ __ (e.g., 30 or 60 days) after release from
                  imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F       liZ'.I   Special instructions regarding the payment of criminal monetary penalties:
                   Defendant to pay $100.00 per month towards the $54,000 restitution amount ordered by the Court.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

  The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  D      Joint and Several

         Case Number
         Defendant and Co-Defendant Names                                                      Joint and Several            Corresponding Payee,
         (including defendant number)                           Total Amount                        Amount                      if appropriate




  D      The defendant shall pay the cost of prosecution.

  D      The defendant shall pay the following court cost(s):

  i;zJ   The defendant shall forfeit the defendant's interest in the following property to the United States:
         One (1) Asus G752V laptop, bearing serial number FAN0CY823090436; one (1) Sandisk Ultra Backup,64GB thumb
         drive; and one (1) Apple iphone, IMEI number 354455066577352.

  Paygients shall be applied in the following order: (1) assessment, (2) restitution princpal, (3) restitution interest, (4) AVAA assessment,
  (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
  prosecut10n and court costs.
